
	
		II
		109th CONGRESS
		2d Session
		S. 3907
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2006
			Mr. Domenici (for
			 himself and Mr. Bingaman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to conduct a
		  study of water resources in the State of New Mexico. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the New Mexico Aquifer Assessment Act
			 of 2006.
		2.New mexico water
			 resources study
			(a)In
			 GeneralThe Secretary of the Interior, acting through the
			 Director of the United States Geological Survey (referred to in this Act as the
			 Secretary), in coordination with the State of New Mexico
			 (referred to in this Act as the State) and any other entities
			 that the Secretary determines to be appropriate (including other Federal
			 agencies and institutions of higher education), shall, in accordance with this
			 Act and any other applicable law, conduct a study of water resources in the
			 State, including—
				(1)a survey of
			 groundwater resources, including an analysis of—
					(A)aquifers in the
			 State, including the quantity of water in the aquifers;
					(B)the availability
			 of groundwater resources for human use;
					(C)the salinity of
			 groundwater resources;
					(D)the potential of
			 the groundwater resources to recharge;
					(E)the interaction
			 between groundwater and surface water;
					(F)the
			 susceptibility of the aquifers to contamination; and
					(G)any other
			 relevant criteria; and
					(2)a
			 characterization of surface and bedrock geology, including the effect of the
			 geology on groundwater yield and quality.
				(b)Study
			 areasThe study carried out under subsection (a) shall include
			 the Estancia Basin, Salt Basin, Tularosa Basin, Hueco Basin, and middle Rio
			 Grande Basin in the State.
			(c)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to the Committee on Energy and Natural Resources of the Senate and the
			 Committee on Resources of the House of Representatives a report that describes
			 the results of the study.
			(d)Authorization
			 of AppropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this Act.
			
